DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a device, classified in A61B17/00234.
II. Claims 15-41, drawn to a device, classified in A61M25/0067.
III. Claims 42-50, drawn to a method, classified in A61M25/0606.
IV. Claims 51-54, drawn to an assembly, classified in A61M25/0021.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I claims the “hollow body configured to enclose at least a portion of at least one of a transseptal sheath, a dilator, or a transseptal needle” whereas Group II does not require the particulars of the hollow body.  The subcombination has separate utility such as delivering a suture anchor to a body tissue.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design as Group IV is directed to the cone stabilizer at the distal end of the cone sheath while Group I is directed to the catheter and anchor.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design as Group IV is directed to the cone stabilizer at the distal end of the cone sheath while Group II is directed to a shaft, anchor, and needle. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, such as for suturing anchors or drilling bone anchors.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, such as for suturing anchors or drilling bone anchors.
Inventions III and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product cannot be used in, or made by, the process as Group IV is directed to the cone stabilizer and Group III is a method that is only used by the products of Groups I and II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gabriel Azar on 10/24/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 15-41.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 and 42-54 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking element” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a)  or pre-AIA  section 112, first paragraph. 
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites “a locking element configured to secure the position of the shaft relative to the needle” and there is no recitation in the specification of a locking relationship between the shaft and the needle.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “an end of the shaft” in line 7 and is unclear as if this is the same end as introduced in line 3, or if this is the opposite end of the shaft. For the purposes of examination, the Office will interpret this to mean the same end that is introduced in line 3. Claims 16-41 are rejected due to their dependency on claim 15.
Claim 24 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which position this is in reference to, whether if it’s the end of the shaft as introduced by claim 15 or an alternate position. For the purposes of examination, the Office will interpret the position to mean any position on the shaft.
Claim 30 recites the limitation "the fossa ovalis" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read the claim as “a fossa ovalis.”
Claim limitation “locking element” of claim 24 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, and no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 19-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauphusman et al. (US PGPub 2009/0163862), hereinafter known as “Kauphusman.”
	With regards to claim 15, Kauphusman discloses (Figures 1-5C) a device 10 comprising: 
	a shaft (can be interpreted as element 16 or 18) comprising a hollow body (see figure 3); 
	an anchor 27 disposed adjacent an end of the shaft (16 or 18), wherein the anchor 27 is configured to engage a surface 25 to releasably secure the shaft (16 or 18) to the surface 25 (figures 5A-5C; paragraph 44; functional limitation – anchor 27 engages a surface and therefore secures the shaft 16 or 18); and 
	a needle 20 at least partially disposed within the shaft (16 or 18) and configured to be advanced toward the surface and beyond an end of the shaft (16 or 18) (figures 4A-4D; paragraph 42).  
	With regards to claim 16, Kauphusman discloses wherein the hollow body is generally tubular (see hollow body of shaft 18 in figures 1-3).  
	With regards to claim 17, Kauphusman discloses wherein the anchor 27 comprises a helical coil (figures 5A-5C; paragraph 44).  
	With regards to claim 19, Kauphusman discloses wherein the anchor 27 comprises a helical coil configured to be advanced toward the surface in a first rotating motion to engage the surface 25 and a second opposite rotating motion to disengage the surface 25 (figures 5A-5C; paragraph 45).  
	With regards to claim 20, Kauphusman discloses wherein the shaft 18 is slidably disposed along a length of the needle 20 (paragraph 45 – “guiding introducer may be positioned adjacent the tissue 25 and the sheath 18 advanced so that the sheath 18 extends beyond the guiding introducer 16. The sheath 18 can then be rotated…” – advancement of the sheath indicates a sliding relationship so that it extends past the introducer, followed by a rotation of the sheath 18). 
	With regards to claim 21, Kauphusman discloses wherein the shaft 18 is rotationally disposed along a length of the needle 20 (paragraph 45).  
	With regards to claim 22, Kauphusman discloses wherein the shaft 18 is slidably and rotationally disposed along a length of the needle 20 (paragraph 45 – “guiding introducer may be positioned adjacent the tissue 25 and the sheath 18 advanced so that the sheath 18 extends beyond the guiding introducer 16. The sheath 18 can then be rotated…” – advancement of the sheath indicates a sliding relationship so that it extends past the introducer, followed by a rotation of the sheath 18).  
	With regards to claim 23, Kauphusman discloses further comprising one or more radiopaque markers 55 disposed on or adjacent the hollow body of the shaft 16 (paragraph 57).  
	With regards to claim 24, Kauphusman discloses further comprising a locking element (support structure 22) configured to secure the position of the shaft 18 relative to the needle 20 (paragraph 34).  
	With regards to claim 25, Kauphusman discloses wherein the anchor 27 comprises a tip or an edge configured to pierce at least a portion of the surface 25 (see where 27 inserts into tissue 25 in figures 5A-5C).  
	With regards to claim 26, Kauphusman discloses wherein the anchor 27 is formed integrally with the end of the shaft 18 (paragraph 44 – “anchor may be formed as part of the sheath 18”).  
	With regards to claim 27, Kauphusman discloses wherein the anchor 27 is coupled to the end of the shaft 18 (paragraph 44 – “helical needle portion 27 may be manufactured separately and attached to the sheath 18”).  
	With regards to claim 28, Kauphusman discloses wherein the anchor 27 is disposed along a longitudinal axis of the shaft 18 and at least a portion of the anchor 27 extends beyond the end of the shaft 18 (see figures 5A-5C).  
	With regards to claim 29, Kauphusman discloses wherein the surface 25 comprises a biological surface (paragraphs 39-40).  
	With regards to claim 30, Kauphusman discloses wherein the surface 25 comprises the fossa ovalis of a heart (paragraphs 39-40 – “the sheath and dilator are then maneuvered up to the inferior vena cava and into the right atrium. In what is typically referred to as a transseptal approach, the dilator is pressed through the interatrial septum between the right and left atria”; the fossa ovalis is located in the right interatrial septum and therefore the surface comprises the fossa ovalis of the heart).  
	With regards to claim 31, Kauphusman discloses wherein the shaft 18 comprises a transseptal sheath 18 and wherein the needle 20 comprises a transseptal needle 20 at least partially disposed within the transseptal sheath 18 (paragraphs 39-40 – “the sheath and dilator are then maneuvered up to the inferior vena cava and into the right atrium. In what is typically referred to as a transseptal approach… With the sheath 18 in position, the dilator is removed and the needle 20 is fed into the lumen of the sheath 18 and pushed along the sheath 18 into the left atrium. When positioned in the left atrium, various procedures, such as those described above, may be performed within the heart tissue”).  
	With regards to claim 32, Kauphusman discloses further comprising a dilator at least partially disposed within the transseptal sheath 18 (paragraph 39).  
	With regards to claim 33, Kauphusman discloses wherein the dilator is configured to be advanced outside of the transseptal sheath 18 (paragraph 39 – “The sheath and dilator are then maneuvered up to the inferior vena cava and into the right atrium. In what is typically referred to as a transseptal approach, the dilator is pressed through the interatrial septum between the right and left atria. A dilator needle may be used here to make an opening for the dilator to pass through. This dilator needle is typically different from the needle 20 used for the procedure. The dilator expands the opening sufficiently so that the sheath 18 may then be pressed through the opening to gain access to the left atrium and the pulmonary veins”.)  
	With regards to claim 34, Kauphusman discloses wherein the transseptal sheath 18 is configured to be slidably disposed along an axis of the transseptal needle 20 (paragraph 45 – “guiding introducer may be positioned adjacent the tissue 25 and the sheath 18 advanced so that the sheath 18 extends beyond the guiding introducer 16. The sheath 18 can then be rotated…” – advancement of the sheath indicates a sliding relationship so that it extends past the introducer, followed by a rotation of the sheath 18).  
	With regards to claim 35, Kauphusman discloses wherein the transseptal sheath 18 is configured to be rotationally disposed along an axis of the transseptal needle 20 (paragraph 45).  
	With regards to claim 36, Kauphusman discloses wherein the transseptal sheath 18 is configured to be slidably and rotationally disposed along an axis of the transseptal needle 20 (paragraph 45 – “guiding introducer may be positioned adjacent the tissue 25 and the sheath 18 advanced so that the sheath 18 extends beyond the guiding introducer 16. The sheath 18 can then be rotated…” – advancement of the sheath indicates a sliding relationship so that it extends past the introducer, followed by a rotation of the sheath 18).  
	With regards to claim 37, Kauphusman discloses wherein the transseptal sheath 18 is configured for the advancement of the transseptal needle 20 (paragraphs 42-43).  
	With regards to claim 38, Kauphusman discloses wherein the shaft 16 comprises a catheter 16 and the device 10 further comprises a transseptal sheath 18 at least partially disposed within the hollow body of the shaft 16, wherein the needle 20 comprises a transseptal needle 20 at least partially disposed within the transseptal sheath 18, and wherein one or more of the transseptal sheath 18 or transseptal needle 20 is configured to be advanced outside of the catheter 16 (paragraphs 39 and 45; figures 1 and 3).  
	With regards to claim 39, Kauphusman discloses wherein the shaft 18 comprises a catheter 18 and the device 10 further comprises a transseptal sheath 16 at least partially disposed around the hollow body of the catheter 18, wherein the needle 20 comprises a transseptal needle 20 at least partially disposed within the hollow body of the catheter 18, and wherein the transseptal needle 20 is configured to be advanced outside of the catheter 18 (paragraphs 32, 39 and 45; figures 1 and 3).  
	With regards to claim 40, Kauphusman discloses further comprising a dilator at least partially disposed within the hollow body of the shaft 18 (paragraph 39) .  
	With regards to claim 41, Kauphusman discloses wherein the dilator is configured to be advanced outside of the hollow body of the shaft 18 (paragraph 39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kauphusman in view of Shluzas et al. (US PGPub 2017/0189006), hereinafter known as “Shluzas.”
	With regards to claim 18, Kauphusman discloses the device as claimed in claim 17. Kauphusman is silent wherein the helical coil is disposed to encircle at least a portion of the shaft.  
	However, in the same field of endeavor, Shluzas teaches (Figures 4A-4F) wherein the helical coil 66 is disposed to encircle at least a portion of the shaft 14 (figures 4B-4C).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kauphusman to include the helical coil disposed to encircle at least a portion of the shaft as taught by Shluzas because this is a combination that is well known in the art. Kauphusman discloses in paragraph 44 that “helical needle portion may be manufactured separately and attached to the sheath,” and Shluzas further proves that with the helical coil 66 encircling the distal end of the shaft 14. Therefore, this is a known combination in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        11/08/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771